ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2011-03-08_ORD_01_NA_04_EN.txt. 46




             Declaration of Judge Greenwood



   Provisional measures of protection — Criteri — Requirement that there be a risk
of irreparable prejudice to rights which might be adjudged to belong to one of the
Parties — Requirement that rights for which protection sought must be plausible —
Meaning of plausibility in this context — Application to the present case —
Appropriate measure to guard against risk of environmental harm to wetland.

   1. I have voted in favour of the operative paragraphs of the Order and
agree with most of the reasoning but I have certain reservations regarding
operative paragraph 2, where I think the Court should have gone further
in calling upon the Parties to co‑operate to address the risk of irreparable
environmental harm in the period before the Court can give judgment on
the merits.


            The Criteria for the Indication of Provisional
                       Measures of Protection

   2. Before turning to those reservations, it is necessary to say a little
about the criteria for the indication of provisional measures of protec-
tion. Since the proceedings on a request for provisional measures are neces­
sarily conducted as a matter of urgency, as required by Article 74 (1) of
the Rules of Court, without written pleadings and on a short time-scale,
these criteria cannot be as exacting as those which fall to be applied in the
later phases of a case. The nature of proceedings on a request for provi-
sional measures of protection is such that it is not possible for the parties
to deploy, or the Court to consider, the detailed evidence or arguments
on legal issues which are required at the stage of ruling on jurisdiction or
the merits. Moreover, the Court’s decision on a request for provisional
measures is not an interim ruling on the merits ; as Article 41 of the Stat-
ute of the Court makes clear, the purpose of the decision on provisional
measures is solely to preserve the respective rights of the parties pending
any judgment which might be given on the merits. The Court has now
given 41 Orders in which it has considered requests for provisional mea-
sures and, whatever uncertainty there may once have been, the criteria
which have to be satisfied before provisional measures are granted are
now well established. As set out in the Court’s most recent treatment of
the subject (Questions relating to the Obligation to Prosecute or Extradite
(Belgium v. Senegal), Provisional Measures, Order of 28 May 2009, I.C.J. Rep­
orts 2009, p. 139), there are three requirements which have to be satis­
fied :

44

47 	             certain activities (decl. greenwood)

 (i) it must appear, prima facie, that the provisions relied upon by the
     applicant afford a basis on which the jurisdiction of the Court could
     be founded ;
(ii) the provisional measures must be designed to protect rights which
     might subsequently be adjudged to belong to one of the parties ; and

(iii) the measures ordered must be necessary to protect those rights.
   3. I agree with the Court that, in the present case, the first requirement
is plainly satisfied. Where an applicant invokes provisions which are bind-
ing upon both parties and the respondent does not contest jurisdiction
during the provisional measures proceedings, the conclusion that the
prima facie test is satisfied is inescapable.

   4. The second requirement calls for more comment. Since provisional
measures are ordered for the purpose of protecting rights which might
subsequently be adjudged to belong to one of the parties, it follows that
it cannot be sufficient for a party simply to assert that it has a right ; it
must have some prospect of success. The question is how strong a pros-
pect is required. Clearly it is not necessary for the party concerned to
show that it will succeed on the merits. To require it to go that far would
convert proceedings on provisional measures into a form of summary
trial of the merits — exceedingly summary, given the constraints to which
I have referred in paragraph 2, above. On the other hand, mere assertion
that such a right exists cannot be sufficient, since if that assertion is mani-
festly unfounded, it cannot be said that the right is one which might sub-
sequently be adjudged to belong to the party making the assertion. What
is required is something more than assertion but less than proof ; in other
words, the party must show that there is at least a reasonable possibility
that the right which it claims exists as a matter of law and will be adjudged
to apply to that party’s case. I therefore agree with the views expressed on
this subject by Judge Abraham in his separate opinion in Pulp Mills on
the River Uruguay (Argentina v. Uruguay) (Provisional Measures, Order
of 13 July 2006, I.C.J. Reports 2006, p. 141).


   5. There are different words which can be used to describe a test of this
kind. The Court has opted for “plausible” (Questions relating to the Obli‑
gation to Prosecute or Extradite (Belgium v. Senegal), Provisional Mea‑
sures, Order of 28 May 2009, I.C.J. Reports 2009, p. 151, para. 57),
although it might equally well have chosen “arguable” (the term more
widely used in common law jurisdictions). In my opinion, it makes little
difference precisely what word is chosen to describe the test. What mat-
ters is the test itself and in its Orders in Questions relating to the Obliga‑
tion to Prosecute or Extradite (Belgium v. Senegal), Provisional Measures
and in the present case, the Court has, in my view, made clear that the
test is one of reasonable possibility. In doing that it was not adding a new

45

48 	              certain activities (decl. greenwood)

requirement but simply spelling out the implications of the general prin-
ciple that provisional measures exist to protect rights which might be
adjudged to belong to one of the parties. To say that something might
happen is to say that there is a reasonable prospect that it will happen.
Accordingly, unless there is a reasonable prospect that a party will suc-
ceed in establishing that it has the right which it claims and that that right
is applicable to the case, then it cannot be said that that right might be
adjudged to belong to it.


  6. There is another aspect of the second requirement, namely that there
must be a link between the provisional measures ordered and the right
plausibly claimed. Again, this follows from the general principle that the
measures must be for the purpose of protection of the right which might
subsequently be adjudged to belong to one of the parties.

  7. The third requirement also has two aspects. Provisional measures
are necessary only if, first, there is a risk of irreparable prejudice to a right
which might subsequently be adjudged to belong to one of the parties
and, secondly, the case is urgent in the sense that the prejudice may occur
before the Court is able to give judgment on the merits. Again, in keeping
with the nature of provisional measures proceedings, it is not necessary to
prove that irreparable prejudice will occur, only that it might do so.

   8. A party which requests provisional measures must show that all
three requirements are satisfied if it is to succeed in its request. It is, how-
ever, open to the Court to indicate measures different from those
requested, or even to act proprio motu without a request having been
made (see Article 75 of the Rules of Court) but, if it does so, it is still
bound to satisfy itself that the measures which it proposes to order meet
the requirements set out above, since those requirements follow from the
provisions of Article 41 of the Statute. The only exception — and that
only a partial one — is the indication of measures requiring the parties to
refrain from action which might aggravate or extend the dispute. Such
measures are not limited to the protection of rights which might be
adjudged to belong to either party but serve a wider purpose.



           Application of the Criteria in the Present Case

  9. In the present case, the tests set out above have to be applied to two
distinct (though related) issues, one concerning the caño between the main
channel of the San Juan River and Harbor Head Lagoon and the other
concerning the effects of the dredging works which Nicaragua is under-
taking further upstream.

46

49 	              certain activities (decl. greenwood)

   10. The second issue is comparatively straightforward. Costa Rica
asserts that it has a right, derived from Article 3, paragraph 6, of the
Cleveland Award (United Nations, Reports of International Arbitral
Awards (RIAA), Vol. XXVIII, p. 210), not to have its territory damaged,
flooded or occupied, or its rights of navigation on the San Juan River
(which is in Nicaragua) or the Colorado River (which is in Costa Rica)
destroyed or seriously impaired by the dredging. Article 3, paragraph 6,
of the Cleveland Award provided that
     “[t]he Republic of Costa Rica can not prevent the Republic of Nica-
     ragua from executing at her own expense and within her own territory
     such works of improvement 1, provided such works of improvement
     do not result in the occupation or flooding or damage of Costa Rica
     territory, or in the destruction or serious impairment of the navigation
     of the said river or any of its branches at any point where Costa Rica
     is entitled to navigate the same”.
   Nicaragua argues that this test fails both the second and third require-
ments for the indication of provisional measures of protection. So far as
the second requirement is concerned, Nicaragua argues that, under Arti-
cle 3, paragraph 6, Costa Rica is entitled only to financial indemnification
if the dredging harms its territory or its navigation rights. Whether that
interpretation of the Award is correct is a matter for the merits ; at the
present stage of proceedings, I agree with the view expressed in para-
graph 59 of the Order that Costa Rica’s contrary interpretation of the
Award cannot be dismissed as implausible. Since the Court might, there-
fore, adjudge that Costa Rica has the rights which it claims and since
there is an obvious connection between those rights and the measures
sought, I agree that the second requirement is satisfied.



   11. I also agree with the finding (at paragraph 82 of the Order) that the
evidence before the Court does not show that the third requirement is
satisfied. I think, however, that the Court should have given more of an
explanation as to why it reached that conclusion. What is of central
importance on this point is Nicaragua’s statement to the Court that the
scale of the dredging operation is, and will continue to be, strictly limited
as regards the size and type of dredger used and the amount of sediment
displaced, that it will not involve any operations (including the dumping
of sediment) on the territory of Costa Rica, and that it will reduce the
flow of water into the Colorado River by no more than 5 per cent. The
Court must take seriously a statement of this kind made by a State
appearing before it, especially when, as here, the evidence before the

   1 The reference to “such works” is a reference back to Article 3, paragraph 4, of

the Cleveland Award, which dealt with works necessary “to keep the navigation of the
River . . . free and unembarrassed, or to improve it for the common benefit”.

47

50 	             certain activities (decl. greenwood)

Court is not sufficient to contradict it. It is for this reason that I consider
it has not been established that there is a risk of irreparable prejudice to
rights which may be adjudged to belong to Costa Rica. Nevertheless, that
conclusion holds good only if the dredging operations do not exceed the
limits referred to above. Should Nicaragua expand the scope of the oper-
ation, it would of course be open to Costa Rica to renew its request for
provisional measures.

   12. The first issue is more complicated. The essence of Costa Rica’s
claim is that the first Alexander Award dated 30 September 1897 (RIAA,
Vol. XXVIII, pp. 215‑222) placed the boundary on the right bank of what
is shown on the maps as the principal channel of the San Juan River,
leaving the whole of the Isla Portillos in Costa Rica, though placing Har-
bor Head Lagoon in Nicaragua. Nicaragua, on the other hand, maintains
that, whatever may have been the position at the date of the award, the
caño must today be regarded as the first channel of the San Juan River
which is encountered when proceeding along the shore of the lagoon from
Punta Castilla (the starting point of the boundary). Accordingly, for
Nicaragua it is the right bank of the caño which is the border and the
disputed part of Isla Portillos falls within Nicaragua, not Costa Rica. It is
plain, however, from Nicaragua’s replies to questions put by Members of
the Court, and from Costa Rica’s observations on those replies, that
Nicaragua had not notified Costa Rica that it considered the area as part
of Nicaraguan territory prior to the events in October and Novem-
ber 2010, which led to the institution of the present proceedings.


   13. In these circumstances, it is obvious that, as the Court has held,
Costa Rica’s claim to the disputed area satisfies the plausibility test. I was
initially less sure that it satisfied the requirement that provisional mea-
sures were necessary to prevent a risk of irreparable prejudice. The report
of the advisory mission established by the Ramsar Secretariat has, how-
ever, convinced me that there is a risk of irreparable environmental dam-
age to the disputed area, which constitutes part of the wetland registered
by Costa Rica under the Ramsar Convention. While Nicaragua disputed
the conclusions in that report and put forward a report, which it had
commissioned from other experts, suggesting quite different conclusions,
the question at this stage is not whether environmental damage to the
disputed area of wetland will occur but only whether it might do so. I
consider that Costa Rica has shown that such damage might indeed
occur. I agree, therefore, that provisional measures designed to prevent
such damage are appropriate.


  14. The question is what form those measures should take. The second
operative paragraph of the Order effectively gives Costa Rica exclusive
responsibility for taking action in the disputed area to prevent environ-

48

51 	             certain activities (decl. greenwood)

mental damage to that area. Unlike those of my colleagues who have
voted against this paragraph, I do not believe that it offends against the
principle that the Court must not prejudge questions which fall to be
decided on the merits. I consider that the Court is entitled to take account
of the fact that the disputed area falls within the wetland notified by
Costa Rica under the Ramsar Convention and that the status quo ante
was that it was Costa Rica, and not Nicaragua, which had assumed
responsibilities under the terms of the Convention for the protection of
the environment in the disputed area.

   15. My concern is, rather, a practical one. The report of the Ramsar
mission highlights the very close environmental connection between the
disputed area and the waters of Harbor Head Lagoon. Indeed, the report
suggests that the greatest risk arising from the increased volume of water
which will flow through the caño into Harbor Head Lagoon is to the
eco‑system of the lagoon itself. In practice, the waters of the lagoon and
the wetland in the disputed area, though they may subsequently be
adjudged to be situated in two different countries, are inseparable from
the environmental point of view. In these circumstances, I would have
preferred the Court to have gone further than it has done in requiring the
Parties to co‑operate with each other, and with the Ramsar Secretariat, to
guard against the risk of irreparable environmental damage, recognizing
that the disputed area cannot be entirely separated from the lagoon for
these purposes. In my opinion, an appropriate measure would have been
one which required both Parties to attempt, in co‑operation with the
Ramsar Secretariat and taking account both of the Convention and the
guidelines on co‑operation to which the Ramsar advisory mission refers
in its report, to devise and implement a set of protective measures. I felt
able to vote for the second operative paragraph because of the reference
to co‑operation which appears there and in paragraph 80 of the Order.
Nevertheless, I would have preferred that that duty had been more clearly
and explicitly set out in the operative paragraph. Both Parties have
assured the Court of their concern for the protection of the wetlands in
this area. In practice it seems likely that that goal can only effectively be
achieved by a co‑operative approach and, pending the judgment on the
merits in the present proceedings, the Parties need to look beyond their
differences to co‑operate in devising measures to guard against the risk of
environmental damage ; the implementation of those measures being a
matter for Costa Rica in the disputed area (including the caño) and for
Nicaragua on the San Juan River and in the lagoon. Such an approach
would be in keeping with the spirit of the measures ordered by the Court.



                                    (Signed) Christopher Greenwood.



49

